889 So. 2d 964 (2004)
Van Ngoc TRUC, Appellant,
v.
KIMMINS CORPORATION and Crawford & Company, Appellees.
No. 1D04-4419.
District Court of Appeal of Florida, First District.
December 20, 2004.
*965 Katherine Stone of Barbas, Koenig, Nunez, Sanders & Butler, Tampa, for appellant.
No appearance for appellees.
PER CURIAM.
On the authority of Mintz v. Broward Correctional Institute, 800 So. 2d 343 (Fla. 1st DCA 2001), we dismiss this appeal of an order that merely grants the employer/carrier's motion to dismiss appellant's petition for benefits. Appellant's reliance on Martinez v. Collier County Public Schools, 804 So. 2d 559 (Fla. 1st DCA 2002), as a basis for treating the appeal as being taken from a final order is misplaced, since Martinez involved the review of an order that actually dismissed the pending claim for benefits, rather than one that merely granted a motion to dismiss. Appellant's request that the court undertake certiorari review of the order in this case is likewise misguided, since appellant will have an adequate and available remedy by appeal, once a final order dismissing his petition is rendered.
APPEAL DISMISSED.
BOOTH, VAN NORTWICK and PADOVANO, JJ., concur.